         Case 1:20-cr-00478-RMB Document 11
                                         10 Filed 10/06/20
                                                  10/05/20 Page 1 of 1




                                                        October 5, 2020

   VIA ECF

   The Honorable Richard Berman
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

          Re:   United States v. Pedro Ramos, 20 CR 478 (RMB)

   Dear Judge Berman:

         With the consent of the Government and Pretrial Services, I write to
   request a modification of Mr. Ramos’ bail conditions to allow him to travel to
   New Jersey for work. All other bail conditions would remain the same.

          While out on bail Mr. Ramos has been compliant with the mandates
   set forth by the Court and Pretrial Services. He reports regularly to Pretrial
   Services and maintains communication with my office.

   Thank you for your consideration of this application.

                                                 Respectfully submitted,


                                                 _____________________________
                                                 Tamara L. Giwa
                                                 Counsel for Pedro Ramos
Bail modification granted on                     Federal Defenders of New York
consent.                                         (917) 890-9729


   Cc:    AUSA Kedar Bhatia (via ECF)
          Pretrial Services Officer Joshua




   10/6/2020
